Citation Nr: 0528082	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-27 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for Hepatitis C.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from July 1965 to August 1970.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

The veteran failed to report, without explanation, for a 
video conference hearing before the Board in August 2005.  He 
has not requested that the hearing be rescheduled.  
Accordingly, his request for a Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004).


REMAND

In April 2004, the veteran was afforded a VA examination to 
determine the current severity of his hepatitis C.  In June 
2004, the RO obtained additional private medical records from 
Atlantic City Medical Center, which primarily show treatment 
for conditions other than hepatitis C.  The RO issued a 
rating decision in December 2004 addressing the evidence in 
the context of other claims.  However, the medical evidence 
obtained from Atlantic City Medical Center includes several 
blood chemistry tests, which include factors used to evaluate 
liver function.  Some of these readings appear to indicate 
abnormal results.  Thee veteran has not waived his right to 
have this evidence initially considered by the RO.

Moreover, the Board believes that the veteran should be 
afforded another VA examination since the medical evidence 
received since the most recent VA examination suggests that 
the veteran's hepatitis C might have progressed since the VA 
examination.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The VBA should send the veteran a 
letter requesting him to provide any 
pertinent evidence in his possession and 
any outstanding medical records 
pertaining to treatment or evaluation of 
his hepatitis C during the period of this 
claim or the identifying information and 
any necessary authorization to enable the 
VBA to obtain such records on his behalf.   

2.  The VBA should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the VBA is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
hepatitis C.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  The VBA should ensure that 
the examiner provides all information 
required for rating purposes, to include 
identifying any liver damage, symptoms 
and functional impairment due to the 
disorder, and providing an assessment of 
the frequency and severity of any 
associated incapacitating episodes or 
episodes of fatigue, malaise, or 
anorexia.  


4.  The VBA should also undertake any 
other development it determines to be 
warranted.

5.  Then, the VBA should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

